Citation Nr: 1424869	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-29 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Javier A. Centonzio, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and D.M.

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an August 2010 rating decision, this RO granted service connection and assigned a noncompensable (0 percent) rating for bilateral hearing loss.  In an April 2011 rating decision (notice was sent then, but the decision itself is dated in March 2011), the RO granted service connection and assigned an initial rating of 30 percent for PTSD.  The Veteran appealed both of these initial ratings.  In May 2013, he and his girlfriend D.M. testified before the undersigned at a hearing held at the RO.  Additional evidence thereafter was submitted.  It is considered initially herein because a statement waiving the right to have the RO do so also was submitted.  38 C.F.R. § 20.1304(c).  

Review of the Veteran's paper and electronic claims files shows that adjudication may proceed at this time regarding his claim for an initial compensable rating for service-connected bilateral hearing loss.  This review shows that adjudication of his entitlement to an initial rating higher than 30 percent for service-connected PTSD cannot proceed at this time, however.  A REMAND for this issue thus is in order.  

Further, VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  A TDIU, if expressly raised by the Veteran or reasonably raised by the record, is part of a higher rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Entitlement to a TDIU has been added to this matter because it has been expressly raised by the Veteran's attorney.  Review of his claims files shows that adjudication of this issue also cannot proceed at this time.  A REMAND for it thus is in order.


FINDING OF FACT

In May 2013, prior to the promulgation of this decision, the Veteran withdrew the appeal of the issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any pending issue, some pending issues, or all pending issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for an appeal withdrawn on the record at a hearing, the withdrawal of an appeal must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the claimant or the claimant's representative.  38 C.F.R. § 20.204(a).  An appeal which fails to allege a specific error of fact or law finally may be dismissed by the Board.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.

At a pre-hearing conference just prior to the hearing before the undersigned in May 2013, the Veteran expressed his desire to withdraw from appellate review the issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss.  The transcript of the May 2013 proceedings was reduced to written-in the form of a written transcript (albeit electronic).  As such, the aforementioned issue was withdrawn on the record instead of via written statement.  No allegation of any error of fact or law thus remains regarding it, and a dismissal is warranted.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is dismissed.


REMAND

The Veteran's attorney argues that additional development is not needed prior to adjudication of entitlement to an initial rating higher than 30 percent for service-connected PTSD and entitlement to a TDIU.  As noted above, the Board disagrees.  While the delay entailed by a remand is regrettable, additional development is required to ensure that the Veteran is afforded every possible consideration concerning the aforementioned issues.  Indeed, VA has a duty to notify him about substantiating the benefits claims and to assist him in doing so.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  These duties, in essence, require that VA inform him as well as assist him in procuring evidence that is needed but outstanding.  

I.  Notice

VA must provide notice to the claimant prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  How ratings and effective dates are assigned, if applicable, should the benefit(s) sought be granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's attorney has raised the issue of a TDIU only with respect to the Veteran's service-connected PTSD.  However, the Veteran also is service-connected for bilateral hearing loss and for erectile dysfunction.  These disabilities must be taken into account along with PTSD because adjudication of the TDIU issue is not proceeding at this time.  Notice regarding a TDIU as it relates to any of them has not been provided.  The processing of this remand indeed is the first opportunity to do so with a TDIU being added to this matter only herein.  As such, both the Veteran and his attorney shall be notified in writing of the evidence necessary to grant a TDIU, the evidence that VA will seek to obtain, and the evidence that they are expected to provide.  They simultaneously shall be notified of how an effective date will be assigned if a TDIU is granted.  

II.  Records

VA must assist by making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts for records in federal government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant must be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

In June 2013, the Veteran's attorney also submitted VA treatment records regarding the Veteran via CD.  Unfortunately, it now is in several pieces.  Available VA treatment records thus are those obtained by VA, which are dated into March 2013.  They show that the Veteran receives ongoing care from VA.  So, there may be VA treatment records dated from March 2013 to present.  Further, they show that he reported a psychiatric hospitalization in 2011 and had a psychiatric hospitalization from late April 2012 to mid-May 2012.  Yet, there are no VA treatment records related to either.  A request or requests for outstanding VA treatment records must be made.  They likely are pertinent, and VA has constructive notice of them even if they are not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If necessary, the Veteran shall be asked to identify the VA facilities where he has received treatment or been hospitalized.  He and his attorney must be notified if the aforementioned request is or the requests are unsuccessful.

When the existence of records not in federal government custody is discovered, the claimant must be asked either to submit them to VA or to provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, reasonable efforts consist of making an initial request for the records and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant must be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Neither the Veteran nor his attorney has mentioned records not in government custody.  However, there most likely are some such records.  The Veteran has indicated that he was a firefighter for a number of years before he stopped working.  Employment records, particularly those dated near or related to the reason he retired or quit this position, clearly are pertinent to the issue of his entitlement to a TDIU.  The Veteran and his attorney thus shall be afforded an opportunity to either submit them or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records must be made.  Follow-up requests and notification to him and his attorney if the request is or requests are unsuccessful also must be made as necessary.

III.  Medical Examination with Opinions

If a VA medical examination has been provided, VA's duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Id.  VA medical examinations for higher rating claims further must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

In February 2011, the Veteran underwent his only VA medical examination for his service-connected PTSD.  This examination is of considerable age as it was conducted over three years ago.  There additionally are indications that the Veteran's PTSD may have gotten worse since it was conducted.  The Veteran seemingly testified that this was true at the May 2013 hearing.  He further testified that he believed the examination was inadequate because the examiner was rushed and because he (the Veteran) was scared and did not know what to say.  It thus may not be contemporaneous due to the combination of the passage of time and the potential worsening that has occurred therein.  As such, the Veteran must be afforded the opportunity to appear for a contemporaneous VA medical examination.  This VA medical examination shall include a VA medical opinion as to the Veteran's level of occupational and social impairment since December 2010 when he filed his claim.

Of particular import in this regard are whether these levels have been relatively steady or have fluctuated up or down.  Indeed, the evidence is incongruous.  GAF scores ranging from a low of 25 just after (instead of just before or during as would be more typical) the Veteran's 2012 psychiatric hospitalization to a high of 71-80 in 2011 have been assigned.  There may or may not have been another psychiatric hospitalization at some point in 2011.  The examiner who performed the February 2011 VA medical examination concluded that the Veteran's symptoms equated to a 70 percent rating, but the RO disagreed and assigned a rating of 30 percent.  At first glance, the Board also finds it questionable whether the symptoms noted in that examination were severe enough for a 70 percent rating.  With respect to occupational impairment as it concerns a TDIU, C.Y. concluded in a May 2013 (received in July 2013) letter that the Veteran's PTSD renders him unable to work.  Yet, great emphasis was placed on the current job market in terms of competition for few unskilled positions, which is clearly not relevant to the TDIU issue.

Given the above, a REMAND is directed for the following:

1.  Provide the Veteran and his attorney with a notice letter regarding a TDIU as it relates to his service-connected PTSD, bilateral hearing loss, and erectile dysfunction.  It shall include information regarding the criteria for establishing a TDIU, the evidence required to do so, and the Veteran's and VA's respective duties for obtaining evidence.  It also must discuss how effective dates are assigned.  Include a copy of the standard TDIU application for the Veteran and his attorney to complete and submit.  Place a copy of the letter in the paper or electronic claims file.

2.  Make as many requests as necessary for outstanding VA treatment records regarding the Veteran.  This includes those concerning any psychiatric hospitalization in 2011 or the same from late April 2012 to mid-May 2012 and those dated from March 2013 to present.  If necessary, ask the Veteran to identify the facilities where he has received treatment or been hospitalized.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify him and his attorney by letter.  Place a copy of it in the paper or electronic claims file.

3.  Also request that the Veteran or his attorney either submit employment records or supply enough information to identify and locate them along with an authorization for their release to VA.  If information and authorization is provided, make an initial request for the records.  Make a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If they ultimately are not received or are received but are incomplete, notify the Veteran and his attorney by letter.  Place a copy of it in the paper or electronic claims file.

4.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination regarding his service-connected PTSD.  The examiner shall be a psychiatrist or psychologist other than the examiner who performed the February 2011 VA PTSD examination.  This examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  All tests and assessments deemed necessary shall be performed by the examiner, the results of which shall be included in the report.

The examiner next shall assign a current GAF score in the report.  Finally, the examiner shall opine in the report as to the Veteran's level of occupational and social impairment since December 2010 when he filed his claim.  Of particular import are whether these levels have been relatively steady or have fluctuated up or down.  A clear and full rationale (a logical and thorough explanation) must be provided for the opinion in the report.  This means that the basis or bases for it must be set forth.  As such, the medical and lay (non-medical) evidence shall be discussed.  The Veteran's psychiatric hospitalization(s) and assigned GAF scores, which have ranged from 25 to 71-80, specifically shall be discussed.  So shall the assessment of impairment made as part of the February 2011 VA PTSD examination.

5.  Then, undertake any other needed action.  This shall include, if and only if necessary, arranging for the Veteran to undergo an appropriate VA medical examination regarding the occupational impairment due to his service-connected bilateral hearing loss and/or erectile dysfunction.  It shall also include, if and only if warranted, referring the Veteran's claim for an initial rating higher than 30 percent for PTSD and his TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

6.  Finally, adjudicate the issues of entitlement to an initial rating higher than 30 percent for service-connected PTSD and entitlement to a TDIU.  Furnish the Veteran and his attorney with a rating decision if either determination is wholly or partially favorable.  If either determination is wholly or partially unfavorable, furnish them with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or the Appeals Management Center (AMC).  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefits sought.  38 C.F.R. § 3.655.  He also is advised that he has the right to submit additional evidence and argument concerning the issues subject to remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


